Order entered November 15, 1945, unanimously modified by striking out the provision that the consolidated action shall be tried in the county of New York and substituting therefor the provision that the said consolidated action shall be tried in Onondaga County, without prejudice to the right of Norman R. Williams to a trial by jury of the issues in said consolidated action, and as so modified affirmed, with $10 costs and disbursements to the appellant. Order entered December 22, 1945, denying a motion to change the venue to Onondaga County for the convenience of witnesses unanimously reversed, with $10 costs and disbursements to the appellant, and the motion granted. No opinion. Settle orders on notice. Present — Martin, P. J., Townley, Glennon, Callahan and Peck, JJ.